STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.    2021    KW   1421


VERSUS


JOHN    CRUMHOLT                                                      FEBRUARY          14,   2022




In   Re:         John   Crumholt,           applying     for   supervisory         writs,       22nd
                 Judicial         District    Court,     Parish      of    St.    Tammany,       No.
                 431, 085.




BEFORE:         McCLENDON,         WELCH,    AND    THERIOT,   JJ.


        WRIT    DENIED.


                                                   PMC
                                                   JEW
                                                   MRT




  URT      OF APPEAL,        IRST    CIRCUIT




        DEPU    Y   CLERK    OF    COURT
                FOR   THE    COURT